UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. Form10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December26, 2009 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 001-33156 First Solar, Inc. (Exact name of registrant as specified in its charter) Delaware 20-4623678 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 350West Washington Street, Suite600 Tempe, Arizona 85281 (Address of principal executive offices, including zip code) (602)414-9300 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered Common stock, $0.001par value The NASDAQ Stock Market LLC Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesþNoo Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Exchange Act.YesoNoþ Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesRNo£ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerþ Accelerated filero Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoþ The aggregate market value of the registrant’s common stock, $0.001par value per share, held by non-affiliates of the registrant on June27, 2009, the last business day of the registrant’s most recently completed second fiscal quarter, was approximately $7,360,781,207 (based on the closing sales price of the registrant’s common stock on that date). Shares of the registrant’s common stock held by each officer and director and each person who owns 5% or more of the outstanding common stock of the registrant are not included in that amount, because such persons may be deemed to be affiliates of the registrant. This determination of affiliate status is not necessarily a conclusive determination for other purposes. As of February 12, 2010, 85,229,228shares of the registrant’s common stock, $0.001par value per share, were issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE The information required by PartIII of this Annual Report on Form10-K, to the extent not set forth herein, is incorporated by reference from the registrant’s definitive proxy statement relating to the Annual Meeting of Shareholders to be held in 2010, which will be filed with the Securities and Exchange Commission within 120days after the end of the fiscal year to which this Annual Report on Form10-K relates. FIRST SOLAR, INC. AND SUBSIDIARIES FORM10-K FOR THE FISCAL YEAR ENDED DECEMBER 26, 2009 TABLE OF CONTENTS Page PARTI Item 1: Business 1 Executive Officers of the Registrant 11 Item 1A: Risk Factors 13 Item 1B: Unresolved Staff Comments 28 Item 2: Properties 29 Item 3: Legal Proceedings 29 Item 4: Submission of Matters to a Vote of Security Holders 29 PARTII Item 5: Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 30 Item 6: Selected Consolidated Financial Data 34 Item 7: Management’s Discussion and Analysis of Financial Condition and Results of Operations 35 Item 7A: Quantitative and Qualitative Disclosures about Market Risk 54 Item 8: Financial Statements and Supplementary Data 57 Item 9: Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 58 Item 9A: Controls and Procedures 58 Item 9B: Other Information 59 PARTIII Item 10: Directors, Executive Officers and Corporate Governance 59 Item 11: Executive Compensation 59 Item 12: Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 59 Item 13: Certain Relationships and Related Transactions, and Director Independence 60 Item 14: Principal Accountant Fees and Services 60 PARTIV Item 15: Exhibits and Financial Statement Schedules 60 Signatures 61 Consolidated Financial Statements 63 Index to Exhibits 107 Throughout this Annual Report on Form10-K, we refer to First Solar, Inc. and its consolidated subsidiaries as “First Solar,” the “Company,” “we,” “us,” and “our.” Our fiscal years end on the last Saturday in December. Our last three fiscal years ended on December26, 2009, December27, 2008 and December29, 2007. NOTEREGARDING FORWARD-LOOKING STATEMENTS This Annual Report on Form10-K contains forward-looking statements within the meaning of the Securities Exchange Act of 1934 and the Securities Act of 1933, which are subject to risks, uncertainties and assumptions that are difficult to predict. All statements in this Annual Report on Form10-K, other than statements of historical fact, are forward-looking statements. These forward-looking statements are made pursuant to safe harbor provisions of the Private Securities Litigation Reform Act of 1995. The forward-looking statements include statements, among other things, concerning our business strategy, including anticipated trends and developments in and management plans for, our business and the markets in which we operate; future financial results, operating results, revenues, gross profit, operating expenses, products, projected costs and capital expenditures; research and development programs; sales and marketing initiatives; and competition. In some cases, you can identify these statements by forward-looking words, such as “estimate,” “expect,” “anticipate,” “project,” “plan,” “intend,” “believe,” “forecast,” “foresee,” “likely,” “may,” “should,” “goal,” “target,” “might,” “will,” “could,” “predict” and “continue,” the negative or plural of these words and other comparable terminology. Our forward-looking statements are only predictions based on our current expectations and our projections about future events. All forward-looking statements included in this Annual Report on Form10-K are based upon information available to us as of the filing date of this Annual Report on Form10-K. You should not place undue reliance on these forward-looking statements. We undertake no obligation to update any of these forward-looking statements for any reason. These forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, levels of activity, performance, or achievements to differ materially from those expressed or implied by these statements. These factors include the matters discussed in the section entitled “Item1A: Risk Factors” and elsewhere in this Annual Report on Form10-K. You should carefully consider the risks and uncertainties described under this section. PARTI Item1:Business Overview We manufacture and sell solar modules with an advanced thin film semiconductor technology, and we design, construct and sell photovoltaic (PV) solar power systems. In addressing a growing global demand for PV solar electricity, we target markets with varying approaches depending on the underlying economics, market requirements and distribution channels. In subsidized feed-in tariff (FiT) markets, such as Germany, we have historically sold most of our solar modules to solar project developers, system integrators and independent power producers.In other markets, such as the United States, the demand for solar has been primarily driven by renewable portfolio standards requiring regulated utilities to supply a portion of their total electricity from renewable energy sources such as solar power.To meet the needs of these markets and enable balance of system cost reductions, we have developed a fully integrated systems business that can provide low-cost turn-key utility-scale PV system solutions for system owners and low cost electricity to utility end-users.By building a fully integrated systems business, we believe we are in a position to expand our business in transitional, and eventually economically sustainable markets (in which subsidies or incentives are minimal), which are expected to develop in areas with abundant solar resources and sizable electricity demand, such as the United States, China, India and parts of Europe.
